Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 25, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  148927                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  MATTHEW HELTON,                                                                                      Richard H. Bernstein,
                                                                                                                       Justices
          Plaintiff-Appellant,
                                                                     SC: 148927
  v                                                                  COA: 314857
                                                                     Oakland CC Family Division:
                                                                       2012-798218-DP
  LISA MARIE BEAMAN and DOUGLAS
  BEAMAN,
             Defendants-Appellees.
  _________________________________________/

          By order of the Chief Justice, the defendants-appellees, having failed to file a brief
  on appeal in contravention of the order granting leave to appeal and MCR 7.309(B)(2) for
  the stated reason that counsel, who appeared on their behalf in the Court of Appeals, was
  not compensated to represent them in this Court, forfeit the right to oral argument when
  the case is heard at the April 2015 session of the Court. MCR 7.309(B)(3). In light of
  that forfeiture, the time allotted to plaintiff-appellant for oral argument shall be limited to
  fifteen minutes. MCR 7.315(B).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 25, 2015
                                                                                Clerk